(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  WADDINGTON, SUPERINTENDENT, WASHINGTON

      CORRECTIONS CENTER v. SARAUSAD 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 07–772.      Argued October 15, 2008—Decided January 21, 2009
Respondent Sarausad drove the car in a driveby shooting at a high
  school, which was the culmination of a gang dispute. En route to
  school, Ronquillo, the front seat passenger, covered his lower face and
  readied a handgun. Sarausad abruptly slowed down upon reaching
  the school, Ronquillo fired at a group of students, killing one and
  wounding another, and Sarausad then sped away. He, Ronquillo,
  and Reyes, another passenger, were tried on murder and related
  charges. Sarausad and Reyes, who were tried as accomplices, argued
  that they were not accomplices to murder because they had not
  known Ronquillo’s plan and had expected at most another fistfight.
  In her closing argument, the prosecutor stressed Sarausad’s knowl
  edge of a shooting, noting how he drove at the scene, that he knew
  that fighting alone would not regain respect for his gang, and that he
  was “in for a dime, in for a dollar.” The jury received two instructions
  that directly quoted Washington’s accomplice-liability law. When it
  failed to reach a verdict as to Reyes, the judge declared a mistrial as
  to him. The jury then convicted Ronquillo on all counts and convicted
  Sarausad of second-degree murder and related crimes. In affirming
  Sarausad’s conviction, the State Court of Appeals, among other
  things, referred to an “in for a dime, in for a dollar” accomplice
  liability theory. The State Supreme Court denied review, but in its
  subsequent Roberts case, it clarified that “in for a dime, in for a dol
  lar” was not the best descriptor of accomplice liability because an ac
  complice must have knowledge of the crime that occurred. The court
  also explicitly reaffirmed its precedent that the type of jury instruc
  tions used at Sarausad’s trial comport with Washington law.
  Sarausad sought state postconviction relief, arguing that the prose
2                     WADDINGTON v. SARAUSAD

                                  Syllabus

    cutor’s improper “in for a dime, in for a dollar” argument may have
    led the jury to convict him as an accomplice to murder based solely on
    a finding that he had anticipated that an assault would occur. The
    state appeals court reexamined the trial record in light of Roberts,
    but found no error requiring correction. The State Supreme Court
    denied Sarausad’s petition, holding that the trial court correctly in
    structed the jury and that no prejudicial error resulted from the
    prosecutor’s potentially improper hypothetical.         Sarausad then
    sought review under 28 U. S. C. §2254, which, inter alia, permits a
    federal court to grant habeas relief on a claim “adjudicated on the
    merits” in state court only if the decision “was contrary to, or involved
    an unreasonable application of, clearly established Federal law, as
    determined by” this Court, §2254(d)(1). The District Court granted
    the petition, and the Ninth Circuit affirmed, finding it unreasonable
    for the state court to affirm Sarausad’s conviction because the jury
    instruction on accomplice liability was ambiguous and there was a
    reasonable likelihood that the jury misinterpreted the instruction in
    a way that relieved the State of its burden of proving Sarausad’s
    knowledge of a shooting beyond a reasonable doubt.
Held: Because the state-court decision did not result in an “unreason
 able application of . . . clearly established Federal law,” §2254(d)(1),
 the Ninth Circuit erred in granting habeas relief to Sarausad.
 Pp. 10–17.
    (a) When a state court’s application of governing federal law is
 challenged, the decision “ ‘must be shown to be not only erroneous,
 but objectively unreasonable.’ ” Middleton v. McNeil, 541 U. S. 433,
 436 (per curiam). A defendant challenging the constitutionality of a
 jury instruction that quotes a state statute must show both that the
 instruction was ambiguous and that there was “ ‘a reasonable likeli
 hood’ ” that the jury applied the instruction in a way that relieved the
 State of its burden of proving every element of the crime beyond a
 reasonable doubt. Estelle v. McGuire, 502 U. S. 62, 72. The instruc
 tion “must be considered in the context of the instructions as a whole
 and the trial record,” ibid., and the pertinent question is whether the
 “instruction by itself so infected the entire trial that the resulting
 conviction violates due process,’ ” ibid. Pp. 10–11.
    (b) Because the Washington courts’ conclusion that the jury in
 struction was unambiguous was not objectively unreasonable, the
 Ninth Circuit should have ended its §2254(d)(1) inquiry there. The
 instruction parroted the state statute’s language, requiring the jury
 to find Sarausad guilty as an accomplice “in the commission of the
 [murder]” if he acted “with knowledge that [his conduct would] pro
 mote or facilitate the commission of the [murder],” Wash. Rev. Code
 §§9A.08.020(2)(c), (3)(a). The instruction cannot be assigned any
                     Cite as: 555 U. S. ____ (2009)                   3

                               Syllabus

  meaning different from the one given to it by the Washington courts.
  Pp. 11–12.
     (c) Even if the instruction were ambiguous, the Ninth Circuit still
  erred in finding it so ambiguous as to cause a federal constitutional
  violation requiring reversal under AEDPA. The Washington courts
  reasonably applied this Court’s precedent when they found no “rea
  sonable likelihood” that the prosecutor’s closing argument caused the
  jury to apply the instruction in a way that relieved the State of its
  burden to prove every element of the crime beyond a reasonable
  doubt. The prosecutor consistently argued that Sarausad was guilty
  as an accomplice because he acted with knowledge that he was facili
  tating a driveby shooting. She never argued that the admission by
  Sarausad and Reyes that they anticipated a fight was a concession of
  accomplice liability for murder. Sarausad’s attorney also homed in
  on the key question, stressing a lack of evidence showing that
  Sarausad knew that his assistance would promote or facilitate a
  premeditated murder. Every state and federal appellate court that
  reviewed the verdict found the evidence supporting Sarausad’s
  knowledge of a shooting legally sufficient to convict him under Wash
  ington law. Given the strength of that evidence, and the jury’s fail
  ure to convict Reyes—who had also been charged as an accomplice to
  murder and admitted knowledge of a possible fight—it was not objec
  tively unreasonable for the Washington courts to conclude that the
  jury convicted Sarausad because it believed that he, unlike Reyes,
  had knowledge of more than just a fistfight. The Ninth Circuit’s con
  trary reasoning is unconvincing. Pp. 13–17.
479 F. 3d 671, reversed and remanded.

   THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, BREYER, and ALITO, JJ., joined. SOUTER, J.,
filed a dissenting opinion, in which STEVENS and GINSBURG, JJ., joined.
                       Cite as: 555 U. S. ____ (2009)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 07–772
                                  _________________


     DOUG WADDINGTON, SUPERINTENDENT, 

      WASHINGTON CORRECTIONS CENTER, 

        PETITIONER v. CESAR SARAUSAD 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                              [January 21, 2009] 


  JUSTICE THOMAS delivered the opinion of the Court.
  This case arose from a fatal driveby shooting into a
group of students standing in front of a Seattle high
school. Brian Ronquillo was ultimately identified as the
gunman; at the time of the shooting, he was a passenger
in a car driven by respondent Cesar Sarausad II. A jury
convicted Sarausad as an accomplice to second-degree
murder, attempted murder, and assault; he was sentenced
to just over 27 years of imprisonment. The Washington
courts affirmed his conviction and sentence on direct
review, and his state-court motions for postconviction
relief were denied.
  Respondent, then, filed a federal petition for a writ of
habeas corpus. The District Court granted the writ. On
appeal, the Court of Appeals for the Ninth Circuit agreed
with the District Court that the state-court decision was
an objectively “unreasonable application of . . . clearly
established Federal law, as determined by the Supreme
Court of the United States.” 28 U. S. C. §2254(d)(1). The
Court of Appeals found it unreasonable for the state court
2                WADDINGTON v. SARAUSAD

                      Opinion of the Court

to reject Sarausad’s argument that certain jury instruc
tions used at his trial were ambiguous and were likely
misinterpreted by the jury to relieve the State of its bur
den of proving every element of the crime beyond a rea
sonable doubt. Sarausad v. Porter, 479 F. 3d 671 (2007).
We disagree. Because the Washington courts reasonably
applied our precedent to the facts of this case, we reverse
the judgment below.
                                I

                                A

  The driveby shooting was the culmination of a gang
dispute between the 23d Street Diablos, of which Cesar
Sarausad was a member, and the Bad Side Posse, which
was headquartered at Ballard High School in Seattle,
Washington. A member of the Diablos, Jerome Reyes, had
been chased from Ballard by members of the Bad Side
Posse, so the Diablos decided to go “to Ballard High School
to show that the Diablos were not afraid” of the rival gang.
App. to Pet. for Cert. 235a. The Diablos started a fight
with the Bad Side Posse, but left quickly after someone
indicated that police were nearby. They went to a gang
member’s house, still angry because the Bad Side Posse
had “called [them] weak.” Tr. 2660–2661. Brian Ron
quillo retrieved a handgun, and the gang decided to return
to Ballard and “get [their] respect back.” Id., at 2699.
  Sarausad drove, with Ronquillo in the front passenger
seat and Reyes and two other Diablos in the back seat. En
route, someone in the car mentioned “ ‘capping’ ” the Bad
Side Posse, and Ronquillo tied a bandana over the lower
part of his face and readied the handgun. Sarausad v.
State, 109 Wash. App. 824, 844, 39 P. 3d 308, 319 (2001).
Shortly before reaching the high school, a second car of
Diablos pulled up next to Sarausad’s car and the drivers of
the two cars talked briefly. Sarausad asked the other
driver, “ ‘Are you ready?’ ” id., at 844–845, 39 P. 3d, at 319,
                  Cite as: 555 U. S. ____ (2009)            3

                      Opinion of the Court

and then sped the rest of the way to the high school. Once
in front of the school, Sarausad abruptly slowed to about
five miles per hour while Ronquillo fired 6 to 10 shots at a
group of students standing in front of it. Id., at 831, 39
P. 3d, at 312. Sarausad “saw everyone go down,” Tr. 2870,
and then sped away, 109 Wash. App., at 832, 39 P. 3d, at
313. The gunfire killed one student; another student was
wounded when a bullet fragment struck his leg. Id., at
831–832, 39 P. 3d, at 312–313.
                             B
  Sarausad, Ronquillo, and Reyes were tried for the first
degree murder of Melissa Fernandes, the attempted first
degree murders of Ryan Lam and Tam Nguyen, and the
second-degree assault of Brent Mason. Sarausad and
Reyes, who were tried as accomplices, argued at trial that
they could not have been accomplices to murder because
they “had no idea whatsoever that Ronquillo had armed
himself for the return trip.” Id., at 832, 39 P. 3d, at 313.
They claimed that they expected, at most, another fistfight
with the Bad Side Posse and were “totally and utterly
dismayed when Ronquillo started shooting.” Ibid.
  Sarausad’s counsel, in particular, argued that there was
no evidence that Sarausad expected anything more than
that the two gangs “would exchange insults, and maybe,
maybe get into a fight.” Tr. 1151. Sarausad testified that
he considered only the “possibility of a fight,” id., at 2799,
but never the possibility of a shooting, 109 Wash. App.,
at 832, 39 P. 3d, at 313. During closing arguments,
Sarausad’s attorney again argued that the evidence
showed only that Sarausad was “willing to fight them the
way they fought them the first time. And that is by push
ing and shoving and more tough talk.” App. 81. That was
not sufficient, the attorney argued, to find that “Cesar
[Sarausad] had knowledge that his assistance would
promote or facilitate the crime of premeditated murder.”
4                  WADDINGTON v. SARAUSAD

                         Opinion of the Court

Id., at 83. Sarausad’s attorney also explained to the jury
that knowledge of just any crime, such as knowledge that
criminal assistance would be rendered after the shooting,
would be insufficient to hold Sarausad responsible as an
accomplice to murder because “[a]ccomplice liability re
quires that one assists with knowledge, that their actions
will promote or facilitate the commission of the crime.”
Id., at 100 (emphasis added).
   In response, the prosecutor focused much of her closing
argument on the evidence of Sarausad’s knowledge of a
shooting. He had “slowed down before the shots were
fired, stayed slowed down until the shots were over and
immediately sped up.” Id., at 39. “There was no hesita
tion, there was no stopping the car. There was no attempt
for Mr. Sarausad to swerve his car out of the way so that
innocent people wouldn’t get shot.” Id., at 40. She also
argued that Sarausad knew when he drove back to the
school that his gang’s “fists didn’t work, the pushing didn’t
work, the flashing of the signs, the violent altercation
didn’t work” because the Bad Side Posse still “laughed at
them, they called them weak, they called them nothing.”
Id., at 44. So, “[w]hen they rode down to Ballard High
School that last time, . . . [t]hey knew they were there to
commit a crime, to disrespect the gang, to fight, to shoot,
to get that respect back. A fist didn’t work, pushing didn’t
work. Shouting insults at them didn’t work. Shooting was
going to work. In for a dime, you’re in for a dollar.” Id., at
123–124.
   At the close of trial, the jury received two instructions
that directly quoted Washington’s accomplice-liability
statute.1 Instruction number 45 provided:
——————
  1 Washington’s accomplice-liability statute provides, in pertinent

part:
  “A person is guilty of a crime if it is committed by the conduct of
another person for which he is legally accountable. A person is legally
accountable for the conduct of another person when:
                       Cite as: 555 U. S. ____ (2009)                5

                           Opinion of the Court

       “You are instructed that a person is guilty of a
     crime if it is committed by the conduct of another per
     son for which he is legally accountable. A person is
     legally accountable for the conduct of another person
     when he is an accomplice of such other person in the
     commission of the crime.” Id., at 16 (emphasis added).
Instruction number 46 provided, in relevant part:
       “A person is an accomplice in the commission of a
     crime if, with knowledge that it will promote or facili
     tate the commission of the crime, he or she either:
       “(1) solicits, commands, encourages, or requests an
     other person to commit the crime or
       “(2) aids or agrees to aid another person in plan
     ning or committing the crime.” Id., at 17 (emphasis
     added).
   During seven days of deliberations, the jury asked five
questions, three of which related to the intent requirement
for accomplice liability. One questioned the accomplice
liability standard as it related to the first-degree murder
instructions; one questioned the standard as it related to
the second-degree murder instructions; and one stated
that the jury was “having difficulty agreeing on the legal
definition and concept of ‘accomplice’ ” and whether a
person’s “willing participat[ion] in a group activity” makes
——————
    .              .                 .                  .        .
  “He is an accomplice of such other person in the commission of the
crime.
  “A person is an accomplice of another person in the commission of a
crime if . . . [w]ith knowledge that it will promote or facilitate the
commission of the crime, he
  “(i) solicits, commands, encourages, or requests such other person to
commit it; or
  “(ii) aids or agrees to aid such other person in planning or commit
ting it.” Wash. Rev. Code §§9A.08.020(1)–(3) (2008) (internal number
ing omitted).
6                WADDINGTON v. SARAUSAD

                      Opinion of the Court

“that person an accomplice to any crime committed by
anyone in the group.” Id., at 129. In response to each
question, the judge instructed the jury to reread the ac
complice-liability instructions and to consider the instruc
tions as a whole.
   The jury was unable to reach a verdict as to Reyes, and
the judge declared a mistrial as to him. The jury then
returned guilty verdicts on all counts for Ronquillo and
convicted Sarausad of the lesser included crimes of second
degree murder, attempted second-degree murder, and
second-degree assault.
                             C
   On appeal, Sarausad argued that because the State did
not prove that he had intent to kill, he could not be con
victed as an accomplice to second-degree murder under
Washington law. The Washington Court of Appeals af
firmed his convictions, explaining that under Washington
law, an accomplice must have “general knowledge” that
the crime will occur, but need not have the specific intent
required for that crime’s commission. App. to Pet. for
Cert. 259a. The court referred to accomplice liability as “a
theory of criminal liability that in Washington has been
reduced to the maxim, ‘in for a dime, in for a dollar.’ ” Id.,
at 235a. The Washington Supreme Court denied discre
tionary review. State v. Ronquillo, 136 Wash. 2d 1018,
966 P. 2d 1277 (1998).
   Shortly thereafter, the Washington Supreme Court
clarified in an unrelated criminal case that “in for a dime,
in for a dollar” is not the best descriptor of accomplice
liability under Washington law because an accomplice
must have knowledge of “the crime” that occurs. State v.
Roberts, 142 Wash. 2d 471, 509–510, 14 P. 3d 713, 734–
735 (2000). Therefore, an accomplice who knows of one
crime—the dime—is not guilty of a greater crime—the
dollar—if he has no knowledge of that greater crime. It
                     Cite as: 555 U. S. ____ (2009)                    7

                          Opinion of the Court

was error, then, to instruct a jury that an accomplice’s
knowledge of “ ‘a crime’ ” was sufficient to establish accom
plice liability for “ ‘the crime.’ ” Ibid.2 The Washington
Supreme Court limited this decision to instructions con
taining the phrase “a crime” and explicitly reaffirmed its
precedent establishing that jury instructions linking an
accomplice’s knowledge to “the crime,” such as the instruc
tion used at Sarausad’s trial, comport with Washington
law. Id., at 511–512, 14 P. 3d, at 736 (discussing State v.
Davis, 101 Wash. 2d 654, 656, 682 P. 2d 883, 884 (1984)).
An instruction that references “the crime” “copie[s] exactly
the language from the accomplice liability statute” and
properly hinges criminal punishment on knowledge of “the
crime” for which the defendant was charged as an accom
plice. 142 Wash. 2d, at 512, 14 P. 3d, at 736.
                              D
  Sarausad next sought postconviction relief from the
Washington courts. He argued that although the accom
plice-liability instruction used at his trial complied with
Roberts, “an additional clarifying instruction should have
been given” because the prosecutor may have confused the
jury by improperly arguing that he had been “ ‘in for a
dime, in for a dollar.’ ” Sarausad, 109 Wash. App., at 829,

——————
  2 The instruction found faulty in Roberts provided in full:
  “You are instructed that a person is guilty of a crime if it is commit
ted by the conduct of another person for which he is legally accountable.
A person is legally accountable for the conduct of another person when
he is an accomplice of such other person in the commission of a crime.
  “A person is an accomplice in the commission of a crime, whether
present at the time of its commission or not, if, with knowledge that it
will promote or facilitate its commission, he either:
  “(a) solicits, commands, encourages, or requests another person to
commit the crime; or
  “(b) aids or agrees to aid another person in planning or committing
the crime.” 142 Wash. 2d, at 488–489, 14 P. 3d, at 724 (emphasis
added).
8                  WADDINGTON v. SARAUSAD

                         Opinion of the Court

39 P. 3d, at 311. Therefore, he argued, the jury may have
convicted him as an accomplice to second-degree murder
based solely on his admission that he anticipated that an
assault would occur at Ballard High School.
  The Washington Court of Appeals reexamined the trial
record in its entirety in light of Roberts, see 109 Wash.
App., at 834, 39 P. 3d, at 313–314, but found no error
requiring correction. According to the court, the prosecu
tor’s closing argument in its entirety did not convey “that
the jury could find Sarausad guilty as an accomplice to
murder if he had the purpose to facilitate an offense of any
kind whatsoever, even a shoving match or fist fight.” Id.,
at 840, 39 P. 3d, at 317. The prosecutor’s “ ‘in for a dime,
in for a dollar’ ” illustration also did not convey that stan
dard. Id., at 842–843, 39 P. 3d, at 318. The court ex
plained that in every situation but one, the prosecutor
clearly did not use that phrase to argue that Sarausad
could be convicted of murder if he intended only a fistfight.
Instead, she used it to convey a “gang mentality” that
requires a wrong to the gang to be avenged by any means
necessary. Ibid. Thus, according to the prosecutor, when
a fight did not work, Sarausad knew that a shooting was
required to avenge his gang. See ibid.
  There was one “in for a dime, in for a dollar” hypotheti
cal in the prosecutor’s closing that did not convey this
gang-mentality meaning and thus, the court recognized,
“may or may not be problematic under Roberts” depending
on how it was interpreted. Id., at 843, 39 P. 3d, at 318.3
——————
    3 The prosecutor had argued in the hypothetical that an accomplice
who knows that he is helping someone assault a victim bears responsi
bility if the victim is killed. The hypothetical stated in full:
  “Let me give you a good example of accomplice liability. A friend
comes up to you and says, ‘Hold this person’s arms while I hit him.’
You say, ‘Okay, I don’t know that person, anyway.’ You hold the arms.
The person not only gets assaulted, he gets killed. You are an accom
plice and you can’t come back and say, ‘Well, I only intended this much
                      Cite as: 555 U. S. ____ (2009)                     9

                          Opinion of the Court

The court concluded that it did not need to decide whether
the hypothetical was improper under state law because,
even if it was, it did not prejudice Sarausad. Sarausad’s
jury was properly instructed and “the prosecutor made it
crystal clear to the jury that the State wanted Sarausad
found guilty . . . because he knowingly facilitated the
drive-by shooting and for no other reason.” Id., at 843–
844, 39 P. 3d, at 319.
   Sarausad sought discretionary postconviction review
from the Supreme Court of Washington. In denying his
petition, the court held that “the trial court correctly
instructed the jury” that knowledge of the particular crime
committed was required. App. to Pet. for Cert. 191a. The
court also found that no prejudicial error resulted from the
prosecutor’s potentially improper hypothetical. Id., at
192a. “[W]hatever the flaws in the argument, the prosecu
tor properly focused on Mr. Sarausad’s knowing participa
tion in the shooting, not in some lesser altercation.” Ibid.
                              E
   Sarausad filed this petition for a writ of habeas corpus
in Federal District Court pursuant to 28 U. S. C. §2254.
The District Court granted the petition, finding “ample
evidence that the jury was confused about what elements
had to be established in order for [Sarausad] to be found
guilty of second degree murder and second degree at
tempted murder.” App. to Pet. for Cert. 129a. The Court
of Appeals for the Ninth Circuit affirmed, finding that the
state postconviction court unreasonably applied this
Court’s decisions in Estelle v. McGuire, 502 U. S. 62
(1991), Sandstrom v. Montana, 442 U. S. 510 (1979), and
——————
damage to happen.’ Your presence, your readiness to assist caused the
crime to occur and you are an accomplice. The law in the State of
Washington says, if you’re in for a dime, you’re in for a dollar. If you’re
there or even if you’re not there and you’re helping in some fashion to
bring about this crime, you are just as guilty.” App. 38.
10               WADDINGTON v. SARAUSAD

                      Opinion of the Court

In re Winship, 397 U. S. 358 (1970), in affirming
Sarausad’s conviction in spite of ambiguous jury instruc
tions and the “ ‘reasonable likelihood that the jury . . .
applied the challenged instruction in a way’ that violates
the Constitution.” 479 F. 3d, at 683 (quoting Estelle,
supra, at 72). The court denied rehearing en banc over the
dissent of five judges. Sarausad v. Porter, 503 F. 3d 822
(2007). We granted certiorari, 552 U. S. ___ (2008), and
now reverse.
                               II
   Under the Antiterrorism and Effective Death Penalty
Act of 1996 (AEDPA), 110 Stat. 1214, a federal court may
grant habeas relief on a claim “adjudicated on the merits”
in state court only if the decision “was contrary to, or
involved an unreasonable application of, clearly estab
lished Federal law, as determined by the Supreme Court
of the United States.” 28 U. S. C. §2254(d)(1). Where, as
here, it is the state court’s application of governing federal
law that is challenged, the decision “ ‘must be shown to be
not only erroneous, but objectively unreasonable.’ ” Mid
dleton v. McNeil, 541 U. S. 433, 436 (2004) (per curiam)
(quoting Yarborough v. Gentry, 540 U. S. 1, 5 (2003) (per
curiam)); see also Schriro v. Landrigan, 550 U. S. 465, 473
(2007) (“The question under AEDPA is not whether a
federal court believes the state court’s determination was
incorrect but whether that determination was unreason
able—a substantially higher threshold”).
   Our habeas precedent places an “especially heavy”
burden on a defendant who, like Sarausad, seeks to show
constitutional error from a jury instruction that quotes a
state statute. Henderson v. Kibbe, 431 U. S. 145, 155
(1977). Even if there is some “ambiguity, inconsistency, or
deficiency” in the instruction, such an error does not nec
essarily constitute a due process violation. Middleton,
supra, at 437. Rather, the defendant must show both that
                    Cite as: 555 U. S. ____ (2009)                 11

                        Opinion of the Court

the instruction was ambiguous and that there was “ ‘a
reasonable likelihood’ ” that the jury applied the instruc
tion in a way that relieved the State of its burden of prov
ing every element of the crime beyond a reasonable doubt.
Estelle, supra, at 72 (quoting Boyde v. California, 494
U. S. 370, 380 (1990)). In making this determination, the
jury instruction “ ‘may not be judged in artificial isolation,’
but must be considered in the context of the instructions
as a whole and the trial record.” Estelle, supra, at 72
(quoting Cupp v. Naughten, 414 U. S. 141, 147 (1973)).
Because it is not enough that there is some “slight possi
bility” that the jury misapplied the instruction, Weeks v.
Angelone, 528 U. S. 225, 236 (2000), the pertinent question
“is ‘whether the ailing instruction by itself so infected the
entire trial that the resulting conviction violates due
process,’ ” Estelle, supra, at 72 (quoting Cupp, supra, at
147).
                             A
   The Washington courts reasonably concluded that the
trial court’s instruction to the jury was not ambiguous.
The instruction parroted the language of the statute,
requiring that an accomplice “in the commission of the
crime” take action “with knowledge that it will promote or
facilitate the commission of the crime.” App. 16–17 (em
phasis added); Wash. Rev. Code §§9A.08.020(2)(c), (3)(a)
(2008). It is impossible to assign any meaning to this
instruction different from the meaning given to it by the
Washington courts. By its plain terms, it instructed the
jury to find Sarausad guilty as an accomplice “in the com
mission of the [murder]” only if he acted “with knowledge
that [his conduct] will promote or facilitate the commis
sion of the [murder].” App. 16–17.4 Because the conclu
——————
  4 The dissent would reverse the Washington state courts based on the

alleged confusion in Washington courts, and specifically in the Wash
ington Court of Appeals on direct review, about the meaning of the
12                   WADDINGTON v. SARAUSAD

                          Opinion of the Court

sion reached by the Washington courts that the jury in
struction was unambiguous was not objectively unreason
able, the Court of Appeals’ 28 U. S. C. §2254(d)(1) inquiry
should have ended there.5
——————
Washington accomplice liability statute. Post, at 2–5 (opinion of
SOUTER, J.). But the confusion in the Court of Appeals over the appli
cation of the statute involved the related, but legally distinct, question
whether an accomplice is required to share the specific intent of the
principal actor under Washington law. On direct appeal, respondent
argued that he should not have been convicted as an accomplice to
murder because he did not have the specific intent to kill. The Wash
ington Court of Appeals rejected that argument because “it was not
necessary for the State to prove Sarausad knew Ronquillo had a gun, or
knew that there was a potential for gunplay that day” under Washing
ton law, App. to Pet. for Cert. 266a, where “accomplice liability predi
cates criminal liability on general knowledge of a crime, rather than
specific knowledge of the elements of the principal’s crime,” id., at 259a.
But the Washington Court of Appeals never held that knowledge of a
completely different crime, such as assault, would be sufficient under
Washington law for accomplice liability for murder. See id., at 258a–
259a; see also In re Domingo, 155 Wash. 2d 356, 367–368, 119 P. 3d
816, 822 (2005) (“[N]either Davis nor any of this court’s decisions
subsequent to Davis approves of the proposition that accomplice liabil
ity attaches for any and all crimes committed by the principal so long
as the putative accomplice knowingly aided in any one of the crimes”).
In other words, the Court of Appeals had evaluated whether respon
dent’s conviction required a specific intent versus a general intent to
kill, not whether it required knowledge of a murder versus knowledge
of an assault—the issue under review here. Thus, the confusion in the
state courts referenced by the dissent has no bearing on the question
presented in this appeal, and does not support the dissent’s argument
that the jury instruction in question was ambiguous.
   5 To the extent that the Court of Appeals attempted to rewrite state

law by proposing that the instruction should have included “an explicit
statement that an accomplice must have knowledge of . . . the actual
crime the principal intends to commit,” 479 F. 3d 671, 689–690 (CA9
2007), it compounded its error. The Washington Supreme Court
expressly held that the jury instruction correctly set forth state law,
App. to Pet. for Cert. 191a, and we have repeatedly held that “it is not
the province of a federal habeas court to reexamine state-court deter
minations on state-law questions.” Estelle v. McGuire, 502 U. S. 62,
67–68 (1991).
                 Cite as: 555 U. S. ____ (2009)           13

                     Opinion of the Court

                              B
   Even if we agreed that the instruction was ambiguous,
the Court of Appeals still erred in finding that the instruc
tion was so ambiguous as to cause a federal constitutional
violation, as required for us to reverse the state court’s
determination under AEDPA, 28 U. S. C. §2254(d). The
Washington courts reasonably applied this Court’s prece
dent when they determined that there was no “reasonable
likelihood” that the prosecutor’s closing argument caused
Sarausad’s jury to apply the instruction in a way that
relieved the State of its burden to prove every element of
the crime beyond a reasonable doubt. The prosecutor
consistently argued that Sarausad was guilty as an ac
complice because he acted with knowledge that he was
facilitating a driveby shooting. Indeed, Sarausad and
Reyes had admitted under oath that they anticipated a
fight, Tr. 2671, 2794, and yet the prosecutor never argued
that their admission was a concession of accomplice liabil
ity for murder. She instead argued that Sarausad knew
that a shooting was intended, App. 123, because he drove
his car in a way that would help Ronquillo “fire those
shots,” id., at 39. The closing argument of Sarausad’s
attorney also homed in on the key legal question: He
challenged the jury to look for evidence that Sarausad
“had knowledge that his assistance would promote or
facilitate the crime of premeditated murder” and argued
that no such evidence existed. Id., at 83.
   Put simply, there was no evidence of ultimate juror confu
sion as to the test for accomplice liability under Washington
law. Rather, the jury simply reached a unanimous decision
that the State had proved Sarausad’s guilt beyond a reason
able doubt. Indeed, every state and federal appellate court
that reviewed the verdict found that the evidence supporting
Sarausad’s knowledge of a shooting was legally sufficient to
convict him under Washington law. 479 F. 3d, at 677–683;
Sarausad, 109 Wash. App., at 844–845, 39 P. 3d, at 319.
14               WADDINGTON v. SARAUSAD

                     Opinion of the Court

Given the strength of the evidence supporting the conviction,
along with the jury’s failure to convict Reyes—who also had
been charged as an accomplice to murder and also had ad
mitted knowledge of a possible fight—it was not objectively
unreasonable for the Washington courts to conclude that the
jury convicted Sarausad only because it believed that he,
unlike Reyes, had knowledge of more than just a fistfight.
The reasoning of the Court of Appeals, which failed to review
the state courts’ resolution of this question through the
deferential lens of AEDPA, does not convince us otherwise.
   First, the Court of Appeals found that the evidence of
Sarausad’s knowledge of the shooting was so “thin” that
the jury must have incorrectly believed that proof of such
knowledge was not required. 479 F. 3d, at 692–693. That
conclusion, however, is foreclosed by the Court of Appeals’
own determination that the evidence was sufficient for a
rational jury to reasonably infer that Sarausad knowingly
facilitated the driveby shooting. As explained above, the
Court of Appeals acknowledged that the evidence showed
that Ronquillo, while seated in Sarausad’s front passenger
seat, tied a bandana over the lower part of his face and
pulled out a gun. Id., at 681. There also was evidence
that Sarausad then asked the Diablos in the other car,
“ ‘Are you ready?’ ” before driving to the school and
“slow[ing] his car in front of the school in a manner that
facilitated a drive-by shooting.” Ibid. Other gang mem
bers testified to prior knowledge of the gun and to discuss
ing the shooting as an option during the gang meeting
held between trips to Ballard High School. Id., at 682.
There also was testimony from Sarausad that he sus
pected that members of the Bad Side Posse would be
armed when they returned to Ballard High School, ibid.,
making it reasonable to conclude that Sarausad would
expect his gang to be similarly prepared for the confronta
tion. There was nothing “thin” about the evidence of
Sarausad’s guilt.
                     Cite as: 555 U. S. ____ (2009)                    15

                          Opinion of the Court

  Second, the Court of Appeals faulted the prosecutor for
arguing “clearly and forcefully” for an “in for a dime, in for
a dollar” theory of accomplice liability. Id., at 693. But
the Washington Court of Appeals conducted an in-depth
analysis of the prosecutor’s argument and reasonably
found that it contained, at most, one problematic hypo
thetical. Sarausad, supra, at 842–843, 39 P. 3d, at 318–
319. The state court’s conclusion that the one hypothetical
did not taint the proper instruction of state law was rea
sonable under this Court’s precedent, which acknowledges
that “arguments of counsel generally carry less weight
with a jury than do instructions from the court.” Boyde,
494 U. S., at 384. On habeas review, the Court of Appeals
should not have dissected the closing argument and exag
gerated the possible effect of one hypothetical in it. There
was nothing objectively unreasonable about the Washing
ton courts’ resolution of this question.6
  Third, and last, the Court of Appeals believed that the
jury’s questions “demonstrated substantial confusion
about what the State was required to prove.” 479 F. 3d, at
693. Sarausad focuses special attention on this factor,
——————
   6 The dissent accuses us of downplaying this ambiguous hypothetical,

arguing that it is so rife with improper meaning that it “infect[ed] every
further statement bearing on accomplice law the prosecutor made,”
post, at 7, and ensured that the jury misinterpreted the trial court’s
properly-phrased instruction. We disagree. The proper inquiry is
whether the state court was objectively unreasonable in concluding that
the instruction (which precisely tracked the language of the accomplice
liability statute) was not warped by this one-paragraph hypothetical in
an argument and rebuttal spanning 31 pages of the joint appendix.
The state court’s conclusion was not unreasonable. The hypothetical
was presented during closing arguments, which juries generally “vie[w]
as the statements of advocates” rather than “as definitive and binding
statements of the law,” Boyde v. California, 494 U. S. 370, 384 (1990),
and which, as a whole, made clear that the State sought a guilty verdict
based solely on Sarausad’s “knowledge that his assistance would
promote or facilitate the crime of premeditated murder,” App. 83; see
also id., at 123–124.
16                  WADDINGTON v. SARAUSAD

                          Opinion of the Court

arguing that it was the “failure to remedy” this confusion
that sets this case apart from previous decisions and
establishes that the jury likely “did not understand ac
complice liability” when it returned its verdict. Brief for
Respondent 29, 31. But this Court has determined that
the Constitution generally requires nothing more from a
trial judge than the type of answers given to the jury here.
Weeks, 528 U. S., at 234. Where a judge “respond[s] to the
jury’s question by directing its attention to the precise
paragraph of the constitutionally adequate instruction
that answers its inquiry,” and the jury asks no followup
question, this Court has presumed that the jury fully
understood the judge’s answer and appropriately applied
the jury instructions. Ibid.
   Under this established standard, it was not objectively
unreasonable for the state court to conclude that
Sarausad’s jury received the answers it needed to resolve
its confusion.7 Its questions were spaced throughout seven

——————
   7 The dissent argues that we “sideste[p] the thrust of this record” by

finding that the trial judge’s answers to the jury’s questions were
satisfactory. Post, at 9–10. But our decision cannot turn on a de novo
review of the record or a finding that the answers were “the best way to
answer jurors’ questions,” id., at 10. On federal habeas review, this
Court’s inquiry is limited to whether the state court violated clearly
established federal law when it held that the jury applied the correct
standard, in light of the answers given to its questions. See 28 U. S. C.
§2254(d)(1). On that issue, the state court was not objectively unrea
sonable; the jury’s questions were answered in a manner previously
approved by this Court, and they consistently referred the jury to the
correct standard for accomplice liability in Washington. The dissent
also ignores the important fact that the jury convicted Ronquillo of
first-degree murder, convicted respondent of second-degree murder,
and failed to reach an agreement on Reyes’ guilt, causing a mistrial on
the first-degree murder charge pending against him. The jury’s as
signment of culpability to two of the codefendants, versus its deadlock
over a third who, like respondent, conceded knowledge of an assault,
demonstrates that the jury understood the legal significance of each
defendant’s relative knowledge and intent with respect to the murder.
                 Cite as: 555 U. S. ____ (2009)                 17

                     Opinion of the Court

days of deliberations, involved different criminal charges,
and implicated the interrelation of several different jury
instructions. The judge pinpointed his answers to the
particular instructions responsive to the questions and
those instructions reflected state law. Under these cir
cumstances, the state court did not act in an objectively
unreasonable manner in finding that the jury knew the
proper legal standard for conviction.
                            III
  Because the state-court decision did not result in an
“unreasonable application of . . . clearly established Fed
eral law,” 28 U. S. C. §2254(d)(1), the Court of Appeals
erred in granting a writ of habeas corpus to Sarausad.
The judgment below is reversed, and the case is remanded
for further proceedings consistent with this opinion.

                                                  It is so ordered.
                 Cite as: 555 U. S. ____ (2009)            1

                    SOUTER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 07–772
                         _________________


      DOUG WADDINGTON, SUPERINTENDENT, 

       WASHINGTON CORRECTIONS CENTER, 

         PETITIONER v. CESAR SARAUSAD 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                      [January 21, 2009] 


   JUSTICE SOUTER, with whom JUSTICE STEVENS and
JUSTICE GINSBURG join, dissenting.
   The issue in this habeas case is whether it was objec
tively reasonable for the state court to find that there was
no reasonable likelihood that the jury convicted respon
dent Cesar Sarausad on a mistaken understanding of
Washington law. The underlying question is whether the
jury may have thought it could find Sarausad guilty as an
accomplice to murder on the theory that he assisted in
what he expected would be a fist fight, or whether the jury
knew that to convict him Washington law required it to
conclude Sarausad aided in what he understood was in
tended to be a killing.
   So far as the instructions addressed these alternatives,
the judge charged the jurors in these words:
    “A person is an accomplice in the commission of a
    crime if, with knowledge that it will promote or facili
    tate the commission of the crime, he or she either:
      “(1) solicits, commands, encourages, or requests an
    other person to commit the crime or
      “(2) aids or agrees to aid another person in planning
    or committing the crime.” App. 17.
  The majority answers the underlying question by rely
2                WADDINGTON v. SARAUSAD

                     SOUTER, J., dissenting

ing on the general rule that incorporating a clear statute
into a jury charge almost always produces an adequate
instruction, which the jury is assumed to follow. The
kicker of course is that the general rule is only good if the
incorporated statute is clear enough to require the jury to
find facts amounting to a violation of the law as correctly
understood.
   Does the rule apply here? The majority says it does. It
says the instruction quoted is unambiguous because it
parrots the language of the Washington statute on accom
plice liability, ante, at 11, and that “[i]t is impossible to
assign any meaning to this instruction” and, by extension,
the statute, “different from the meaning given to it by the
Washington courts,” ibid.
   That is not, however, what the record shows. Rather
than a single understanding, the Washington courts have
produced a record of discordant positions on the meaning
of the statute, and the Washington Court of Appeals can
itself attest to a degree of difficulty in understanding the
statutory requirement sufficient to show the statute to be
ambiguous and the statute-based instruction constitution
ally inadequate: that court read the statute to mean just
the opposite of what the majority now claims it unambigu
ously requires.
   On Sarausad’s direct appeal in 1998, the State Court of
Appeals set out the principles on which it understood
accomplice liability in Washington to be premised. It did
not say that the accomplice must understand that he is
aiding in the commission of the same offense the principal
has in mind, or the offense actually committed. Instead,
the Washington Court of Appeals said this:
    “(1) To convict of accomplice liability, the State need
    not prove that principal and accomplice shared the
    same mental state, (2) accomplice liability predicates
    criminal liability on general knowledge of a crime,
                  Cite as: 555 U. S. ____ (2009)              3

                      SOUTER, J., dissenting

    rather than specific knowledge of the elements of the
    principal’s crime, and (3) an accomplice, having
    agreed to participate in a criminal activity, runs the
    risk that the primary actor will exceed the scope of the
    preplanned illegality.” Washington v. Ronquillo, No.
    35840–5–I etc. (Mar. 2, 1998), App. to Pet. for Cert.
    233a, 258a–259a.
In support, the court cited State v. Davis, 101 Wash. 2d
654, 682 P. 2d 883 (1984), in which the Supreme Court of
Washington noted that “an accomplice, having agreed to
participate in a criminal act, runs the risk of having the
primary actor exceed the scope of the preplanned illegal
ity.” Id., at 658, 682 P. 2d, at 886. As today’s majority
notes, ante, at 6, the state appellate court remarked that
the Washington law of accomplice liability (as it then
understood it) “ ‘has been reduced to the maxim, “in for a
dime, in for a dollar” ’ ”; the court also held that “it was not
necessary for the State to prove Sarausad . . . knew that
there was a potential for gunplay that day.” Washington
v. Ronquillo, supra, at 235a, 266a. So much for the major
ity’s confidence that the statute-based instruction can only
be understood as requiring what the State Supreme Court
now says it requires: proof that the accomplice understood
that he was aiding in the commission of the very crime he
is charged with facilitating.
   The State Supreme Court clarified this requirement two
years after the Court of Appeals held against Sarausad.
In State v. Roberts, 142 Wash. 2d 471, 14 P. 3d 713 (2000),
the Supreme Court of Washington held that the Court of
Appeals’s “in for a dime, in for a dollar” view of accomplice
liability was a misreading of the statute and a flat-out
misstatement of law. In Roberts, the State Supreme Court
revisited Davis, which it explained as standing for the
principle “that an accomplice need not have specific
knowledge of every element of the crime committed by the
4                WADDINGTON v. SARAUSAD

                     SOUTER, J., dissenting

principal, provided he has general knowledge of that
specific crime.” 142 Wash. 2d, at 512, 14 P. 3d, at 736.
Although a “general knowledge” of “that specific crime”
intended by a confederate and eventually committed will
suffice for the mental element of accomplice liability, mere
“knowledge by the accomplice that the principal intends to
commit ‘a crime’ does not impose strict liability for any
and all offenses that follow.” Id., at 513, 14 P. 3d, at 736.
In other words, it was incorrect to read the statute as the
Supreme Court of Washington had arguably done in Davis
(and the State Court of Appeals certainly did in this case),
to mean that anyone who agrees “to participate in a crimi
nal act . . . runs the risk of [accomplice liability for a more
serious crime if] the primary actor exceed[s] the scope of
the preplanned illegality,” 101 Wash. 2d, at 658, 682 P. 2d,
at 886. The reductive maxim “in for a dime, in for a dol
lar” was now understood to be a distortion of Washington’s
accomplice liability law.
  The Washington Court of Appeals said as much when
Sarausad appeared before it the second time, seeking
postconviction relief: “[Sarausad] points out, and correctly
so, that this court decided [his direct] appeal on the prem
ise that ‘in for a dime, in for a dollar’ correctly character
ized Washington accomplice liability law. We said that ‘an
accomplice, “having agreed to participate in a criminal act,
runs the risk of having the primary actor exceed the scope
of the preplanned illegality.” ’ ” Sarausad v. Washington,
109 Wash. App. 824, 833–834, 39 P. 3d 308, 313 (2001).
The Court of Appeals said that it had “erred” in determin
ing that it was unnecessary for the State to prove
Sarausad knew he was facilitating a drive-by shooting.
Id., at 837, 39 P. 3d, at 315.
  This profession of judicial error in understanding the
law is the touchmark not of a clear statute, but of an
indistinct or perplexing one, which the law calls ambigu
ous. The majority is thus unquestionably mistaken in
                     Cite as: 555 U. S. ____ (2009)                     5

                         SOUTER, J., dissenting

finding it “impossible to assign any meaning to [the in
struction quoting the statute that is] different from the
meaning” the majority thinks is clear. Ante, at 11. Given
that error on the majority’s part, it has not justified its
reversal of the Ninth Circuit by showing that the instruc
tion was clear.*
   There remains the question whether the majority’s
second conclusion is also unjustifiable: despite inadequate
instruction, did the jurors nevertheless apply the correct
view of state law, which only recently, and after the trial,
attained its current clarity? The state postconviction court
found no reasonable likelihood that the jurors failed to
apply a correct understanding of accomplice liability,
Sarausad v. Washington, supra, at 843–844, 39 P. 3d, at
318–319, and Sarausad’s burden here (on federal habeas)
——————
   * As the majority notes, ante, at 11, n. 4, in the Washington Court of
Appeals on direct review, Sarausad’s counsel claimed that state law
required that an accomplice to murder have a specific intent to kill (or
aid in killing). The Court of Appeals rejected this position. Contrary to
the majority view, ante, at 12, n. 4, in gauging the adequacy of an
instruction incorporating statutory terms, the fact that defense counsel
may have asked for too much does nothing to lessen the pertinence of
opaque state law or its uncertainty in the minds of the state judges.
The Court of Appeals in its very response to counsel’s argument demon
strated its misunderstanding of the scope of Washington accomplice
liability law: “accomplice liability predicates criminal liability on
general knowledge of a crime.” Washington v. Ronquillo, No. 35840–5–
I etc. (Mar. 2, 1998), App. to Pet. for Cert. 233a, 259a (emphasis added).
For that matter, the Court of Appeals subsequently disavowed the very
statement used by the majority to support its contention that the court
was focused solely on the issue of specific intent. The court, in the
postconviction proceedings, concluded that it was in fact necessary for
the State to prove Sarausad knew Ronquillo had a gun, or knew there
was potential for gunplay that day. Sarausad v. Washington, 109
Wash. App. 824, 837, 39 P. 3d 308, 315 (2001). This knowledge would
have been necessary regardless of whether the law required Sarausad
to have specific or general intent to kill, unless, of course, accomplice
liability was predicated on an “in for a dime, in for a dollar” theory of
liability and knowledge of a fistfight could suffice.
6               WADDINGTON v. SARAUSAD

                    SOUTER, J., dissenting

is to demonstrate that the state court was objectively
unreasonable in drawing this conclusion, 28 U. S. C.
§2254(d)(1). The District Court and the Ninth Circuit
found he had done just that, whereas the majority today
insists those courts were wrong.
  The majority’s position is simply unrealistic. Even a
juror with a preternatural grasp of the statutory subtlety
would have lost his grip after listening to the prosecutor’s
closing argument, which first addressed the state law of
accomplice liability with a statement that was flatout
error, followed that with a confusing argument that could
have reflected either the correct or the erroneous view,
and concluded with an argument that could have fit either
theory but ended with a phrase defined to express the
erroneous one.
  In her first pass at the subject, the prosecutor said
unequivocally that assaultive, not murderous, intent on
Sarausad’s part would suffice for the intent required of an
accomplice to murder.
    “Let me give you a good example of accomplice liabil
    ity. A friend comes up to you and says, ‘Hold this per
    son’s arms while I hit him.’ You say, ‘Okay, I don’t
    like that person, anyway.’ You hold the arms. The
    person not only gets assaulted, he gets killed. You are
    an accomplice and you can’t come back and say, ‘Well,
    I only intended this much damage to happen.’ Your
    presence, your readiness to assist caused the crime to
    occur and you are an accomplice. The law in the State
    of Washington says, if you’re in for a dime, you’re in
    for a dollar. If you’re there or even if you’re not there
    and you’re helping in some fashion to bring about this
    crime, you are just as guilty.” App. 38.
Thus, in what the majority would launder into “one prob
lematic hypothetical,” ante, at 15, the prosecutor intro
duced the “in for a dime, in for a dollar” locution, which
                 Cite as: 555 U. S. ____ (2009)            7

                     SOUTER, J., dissenting

she defined to mean that readiness to aid in the commis
sion of any crime thought to be intended by the principal
is enough intent for accomplice liability for whatever
crime the principal actually commits. This lead-off mis
statement of the law, never corrected by the trial judge,
infects every further statement bearing on accomplice law
the prosecutor made, for into each effort she consistently
introduced the viral catchphrase “in for a dime, in for a
dollar.”
  In a second reference to accomplice law, the prosecutor
discussed gang mentality and used the phrase, without
modifying her earlier explanation of its legal meaning,
then followed up with a reference to the evidence that
could have fit either the erroneous theory or the law as
corrected by Roberts:
      “Mr. Sarausad [was] present and . . . certainly ready
    to assist. And I remind you, too, what you heard not
    only from . . . the gang expert in this case, but from
    [gang] member after [gang] member who told you that
    an affront to one is an affront to all, ‘When you disre
    spect me you disrespect my gang.’ . . .
      “They were all there that day . . . ready to back each
    other up in whatever happened. In for a dime, they
    were in for a dollar and they were sticking together.
      “ . . . You know, the best indication of what was go
    ing on just before the shooting is gleaned by what
    happened immediately after the fact. . . . Nothing
    [was] said to the [gunman], because there was nothing
    to say. Nobody asked him why he did it. They all
    knew. They all knew what they were there for. An af
    front to one is an affront to all.” App. 40–41.
   The confusion of the correct and erroneous theories of
liability showed up again in the prosecutor’s final rebuttal:
      “Mr. Sarausad’s lawyer says that an accomplice has
    to have the same mental state as the person doing the
8                WADDINGTON v. SARAUSAD

                     SOUTER, J., dissenting

    shooting. . . . Not true, not true. And that’s not what
    the instruction says.
       “And I’ve told you the old adage, you’re in for a
    dime, you’re in for a dollar. If their logic was correct,
    they’re not ever an accomplice to anything. The get
    away driver for a bank robbery would say, ‘I just told
    him to rob them, I didn’t tell him to shoot him, I didn’t
    do anything.’ The example I gave you earlier, ‘I just
    told my friend to hold the arms down of this person
    while he hit him, I didn’t tell him to kill him, I’m not
    guilty of anything.’ If you’re in for a dime, you’re in
    for a dollar.
       “When they rode down to Ballard High School that
    last time, I say they knew what they were up to. They
    knew they were there to commit a crime, to disrespect
    the gang, to fight, to shoot, to get that respect back. A
    fist didn’t work, pushing didn’t work. Shouting in
    sults at them didn’t work. Shooting was going to
    work. In for a dime, you’re in for a dollar.” Id., at
    123–124.
In the prosecutor’s jumble of rules, one proposition is both
clear and clearly erroneous: the statement of law, “in for a
dime, in for a dollar.” It unmistakably contradicts the
construction for which Sarausad’s counsel correctly ar
gued, which would have required the jury to find that
Sarausad understood that the object was killing in order
to find him guilty as an accomplice to murder. Id., at 83–
84.
    The point here is not to excoriate the prosecutor, who
tried this case in the period between Roberts and Davis
and could fairly assume that her expansive (“in for a dime
. . .”) view of accomplice liability was good law in her State.
The point is just the obvious one that cannot be evaded
without playing make-believe with the record: an uncer
tain instruction by the trial judge was combined with
                  Cite as: 555 U. S. ____ (2009)            9

                     SOUTER, J., dissenting

confounding prosecutorial argument incorporating what
the state courts now acknowledge was a clearly-erroneous
statement of law, in contrast to the view of the law argued
by defense counsel. In these circumstances jury confu-
sion is all but inevitable and jury error the reasonable
likelihood.
   If there were any doubt about that, one could simply
look at the record of the jury’s deliberations, in the course
of which the jurors repeatedly asked the court to clarify
the law on accomplice liability. They began deliberating
on Friday, October 21, 1994, and the following Tuesday,
they asked (as to the instructions laying out the crime of
first-degree murder and the required premeditation),
“does the ‘intent’ apply to (the defendant only) or to (the
defendant or his accomplice)?” App. 126. The judge re
plied, “Refer to instructions 46 and 47 and consider your
instructions as a whole.” Ibid. Three days later, October
28, this time in reference to the second-degree murder
instructions, the jury enquired a second time about ac
complice liability, asking whether “intentional appl[ies] to
only the defendant or only his accomplice?” Id., at 128.
The judge’s response was nearly identical to his first one:
“Refer to instructions 45 & 46 and consider the instruc
tions as a whole.” Ibid. The following Monday, the jury
returned to deliberations and requested help yet again,
spelling out its confusion: “We are having difficulty agree
ing on the legal definition and concept of ‘accomplice.’ . . .
[W]hen a person willing[ly] participates in a group activ
ity, is that person an accomplice to any crime committed
by anyone in the group?” Id., at 129. Once again, the
judge sent the jurors back to the written charge: “Refer to
instructions . . . 45, 46, 47, and 48 and consider your in
structions as a whole.” Ibid.
   The majority sidesteps the thrust of this record by sug
gesting that the jurors failed to let the court know of any
confusion: it says the jurors’ questions “involved different
10              WADDINGTON v. SARAUSAD

                    SOUTER, J., dissenting

criminal charges, and implicated the interrelation of
several different jury instructions.” Ante, at 17. But this
simply ignores the disclosure obviously common to all
those questions: the jurors did not understand the state of
mind the prosecution had to prove for accomplice liability.
Their final question makes this unmistakable.
  The majority says, in any case, that the judge’s repeated
references back to the written instructions were enough
and that “it was not objectively unreasonable for the state
court to conclude that [the] jury received the answers it
needed to resolve its confusion.” Ante, at 16. But after the
jurors asked three times? In many trials, reference back
to written instructions would be the best way to answer
jurors’ questions, which may reflect uncertain memory,
not deficient instruction. But not in this case: the accom
plice liability instruction was defective owing to the ambi
guity of the statutory language it incorporated, and its
deficiency was underscored by the prosecutor’s erroneous
argument. Telling the jurors to read an inadequate in
struction three more times did nothing to improve upon it
or enlighten the readers. The District Court and the
Ninth Circuit drew the only conclusion reasonably possible
on this record. I respectfully dissent.